DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, line 4 is amended as follows: 
--a handheld user input device(handheld UID) attached to the second end of the fiber--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art fails to render obvious or fairly suggest a surgical robotic user input apparatus comprising a squeeze bulb, handheld user interface and a fiber optic cable having intrinsic sensors that detect a three-dimensional position and rotation of the user interface.  The closest prior art of record is Zhai et al. (US 5,923,318), which discloses a finger manipulatable 6 DOF input device (#20) for a robot controller [col. 1, lines 5-10] comprising a squeezable housing (#22), sensor (#28) for 
With respect to claim 12, the prior art fails to render obvious or fairly suggest a method for operating a surgical robotic user input apparatus comprising sending light into a fiber optic cable, receiving light modified by intrinsic sensors with the fiber optic cable, and determining a pose (3D position and rotation) of a handheld user input device (UID), wherein determining the three-dimensional position of the handheld UID is based on differential mode analysis of the modified light by a first subset of intrinsic sensors oriented inline with a longitudinal axis of the fiber optic cable.  The closest prior art of record, Fujiwara, renders obvious the use of fiber optics in a glove to determine the bending state and grip of fingers holding a sphere in order to control the rotation of a robot.  Wang renders obvious using fiber optics with intrinsic sensors (fiber Bragg gratings) within the glove, and Arkwright teaches that parallel or helically wound optical fibers may determine pressure and/or temperature changes from differential analysis.  However, the combination of references does not render obvious determining the three-dimensional position of the handheld UID based on differential mode analysis of a first subset of intrinsic sensors oriented inline with a longitudinal axis of a fiber optic cable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        05 January 2021